UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1864


In re:   JOSEPH D. MIDYETTE,

                      Petitioner.



                 On Petition for Writ of Mandamus.
                       (No. 5:15-hc-02108-D)


Submitted:   October 20, 2015                Decided:   October 22, 2015


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joseph D. Midyette, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Joseph D. Midyette petitions for a writ of mandamus seeking

an order compelling the district court to hold an evidentiary

hearing on Midyette’s 28 U.S.C. § 2254 (2012) petition, on which

the district court has already denied relief.                We conclude that

Midyette is not entitled to mandamus relief.

     Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.            Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).        Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).     Mandamus may not be used as a substitute for appeal.              In

re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

     The relief sought by Midyette is not available by way of

mandamus.     Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                   We

dispense     with    oral   argument   because       the    facts   and   legal

contentions    are   adequately   presented     in    the   materials     before

this court and argument would not aid the decisional process.



                                                              PETITION DENIED




                                       2